              Case 20-10517-AJC         Doc 34   Filed 03/31/20   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

In Re:                                            PROCEEDINGS UNDER CHAPTER 13
Alexander Cano                                    CASE NO. 20-10517-AJC

                       Debtor(s) /

                               CERTIFICATE OF SERVICE

I certify that a true copy of the Objection to Claim 5-1 and Notice of Hearing were served as
follows on March 31, 2020:
The following entities were served by electronic transmission:
Nancy K. Neidich e2c8f01@ch13miami.com, ecf2@ch13miami.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
The following were served as follows:


Navient Solutions, LLC on behalf of               Navient Solutions, LLC
Department of Education Loan Services             C/o Beth Dries
Ascendium Education Solutions, Inc.               Loan Servicing Specialist
P.O. Box 8961                                     220 Lasley Ave
Madison, WI 53708                                 Wilkes-Barre, PA 18706

William Pelham Barr
Attorney General of the United States
950 Pennsylvania Avenue N.W.
Washington, DC 20530
Certified Mail: 7010-1670-0000-0159-6133

Betsy Devos, Secretary of Education
U.S. Department of Education
400 Maryland Avenue, SW
Washington, DC 20202
Certified Mail: 7010-1670-0000-0159-6140

Ariana Fajardo Orshan
US Attoreny for Southern District of Florida
99 NE 4th ST
Miami, FL 33132
Certified Mail: 7010-1670-0000-0159-6157
Case 20-10517-AJC   Doc 34   Filed 03/31/20   Page 2 of 2




                Respectfully submitted,
                Law Offices of Patrick L Cordero, Esq.
                Attorney for Debtor
                7333 Coral Way
                Miami, Florida 33155
                Tel: (305) 445-4855

                    /s/ (FILED ECF)               (The Debtor's Attorney)
                Patrick L. Cordero, Esq., FL Bar No. 801992
